Order and judgment reversed on the law and facts, with ten dollars costs and disbursements to abide the event, with respect to the first three causes of action alleged in the complaint, on the ground that the defendant by affidavit has shown facts sufficient to entitle him to defend; and motion in such respect denied. The order with respect to the fourth cause of action is affirmed, and judgment is directed to be entered thereon in favor of the plaintiff and against the defendant for $236.89, with interest from September 11, 1927. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur.